United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No Appearance, for the Director

Docket No. 13-228
Issued: July 12, 2013

Oral Argument April 23, 2013

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2012 appellant filed a timely appeal from the May 11, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which terminated his
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case. The Board also
has jurisdiction to review OWCP’s September 14, 2012 decision denying reconsideration.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation; and (2) whether it properly denied his reconsideration request.
FACTUAL HISTORY
On December 7, 2007 appellant, then a 40-year-old rural carrier, sustained a traumatic
injury in the performance of duty when he slipped and fell in the parking lot at work. OWCP
1

5 U.S.C. § 8101 et seq.

accepted his claim for sprain of back, lumbar region and sprain of shoulder and upper arm,
acromioclavicular, right. It later expanded its acceptance of the claim to include tendinitis of the
right shoulder. Appellant received compensation for temporary total disability on the periodic
rolls.
A magnetic resonance imaging (MRI) scan of the right shoulder, obtained on March 10,
2008, showed tendinosis of the supraspinatus without rotator cuff tear and chronic bursitis of the
subacromial/subdeltoid bursa.
Dr. Ravi Kumar Ponnappan, the Board-certified orthopedic surgeon attending appellant’s
low back condition, examined appellant on April 22, 2010 and diagnosed L4-5 and L5-S1
stenosis with aggravation of radiculopathy, right lower extremity.
Dr. Bradford S. Tucker, the Board-certified orthopedic surgeon attending appellant’s
right shoulder condition, examined appellant that same day. He found a mildly positive
Hawkins’ test maneuver and diagnosed right shoulder chronic rotator cuff tendinosis.
Dr. Tucker noted that appellant had been at maximum medical improvement since
September 11, 2008.
OWCP referred appellant, together with the medical record and a statement of accepted
facts, to Dr. Kenneth P. Heist, an osteopath specializing in orthopedic surgery, who examined
appellant on November 15, 2011. Dr. Heist related the history of appellant’s December 2007
work injury and medical treatment. He noted appellant’s current complaints, including low back
pain radiating into the right lower extremity. Appellant also had pain in his right shoulder and
difficulty carrying heavy objects with his right upper extremity.
After reviewing appellant’s medical record and describing his findings on physical
examination, Dr. Heist diagnosed: (1) thoracic and lumbar sprains; (2) right shoulder sprain and;
(3) preexisting degenerative disease of the lumbar spine and tendinitis of the right shoulder. It
was his opinion that appellant’s current complaints were related to his preexisting degenerative
disease of the lumbar spine and not related to injuries sustained in the December 2007 slip and
fall at work. “[Appellant] sustained sprains of his low back and right shoulder that I feel have
since resolved. He has no injury from that injury.”
Dr. Heist added that his clinical examination showed restriction of motion attributable to
degenerative changes. There were no signs of acute lumbar radiculopathy or gross muscular
weakness, atrophy or circulatory difficulty involving the lower extremities. All diagnostic tests
were negative for pathology. Dr. Heist cleared appellant to return to full-time work with
moderate work restrictions due to his preexisting lumbar degenerative disease.
On January 20, 2012 OWCP issued a notice of proposed termination of compensation. It
found that the weight of the medical opinion evidence rested with Dr. Heist and established that
the accepted conditions of lumbar sprain and right shoulder sprain had ceased or were longer
injury related, based on a negative examination and lack of objective findings. “The weight of
medical evidence supports that you have made a full recovery from the work-related injury of
December 6, 2007.”

2

Dr. Tucker examined appellant on February 14, 2012. He noted that he had seen
appellant for several years, and appellant had always had chronic pain in his right shoulder.
“Though [appellant] continues to have problems with his shoulder, it has never really gotten
better, but he has no new injuries.” After describing his findings on physical examination,
Dr. Tucker diagnosed right shoulder chronic rotator cuff tendinosis. He observed that because
appellant was complaining of continued pain, despite conservative treatment never getting any
better, it was possible that the tendinosis had progressed to a tear.
An MRI scan obtained on February 29, 2012 showed findings consistent with a superior
labral tear from anterior to posterior (SLAP); mild rotator cuff tendinosis with some bursal
surface fraying distal supraspinatus; no discrete focal or full-thickness tendon tear; and tiny
subacromial spur and mild acromioclavicular osteoarthritis.
In an April 16, 2012 supplemental report, Dr. Heist reviewed the recent MRI scan. There
was no evidence of an acute rotator cuff tear. Dr. Heist clarified that his November 15, 2011
physical examination of appellant did document some right shoulder restriction of motion, which
he attributed to degenerative changes. He added that there were multiple orthopedic
examinations performed from the time of the December 2007 fall and his examination in
November 2011, and these examinations were also negative for pathology and a reported
diagnosis of right shoulder sprain and tendinitis. Further, there were no physical findings on
examination from the time of the accident until the present. Dr. Heist’s determination remained
the same.
Dr. Tucker examined appellant again on April 19, 2012. He noted that appellant had
chronic rotator cuff capsular tendinitis and was referred for an MRI scan to rule out a partial tear.
The MRI scan, Dr. Tucker stated, showed rotator cuff tendinosis with no obvious partial tears or
full-thickness tears. There was a little increased signal, which “just looks like degenerative.”
Dr. Tucker diagnosed right shoulder chronic rotator cuff tendinosis.
In a decision dated May 11, 2012, OWCP terminated appellant’s compensation benefits.
It found that the weight of the medical opinion evidence rested with Dr. Heist and established
that the accepted medical conditions of lumbar sprain and right shoulder sprain had ceased or
were no longer injury related.
Appellant filed a request for reconsideration, which that OWCP received on
August 16, 2012. OWCP also received, among other things, an April 19, 2012 attending
physician’s form report completed by Dr. Tucker who diagnosed rotator cuff tendinosis and
indicated with an affirmative mark that this condition was caused or aggravated by the
December 2007 employment injury.
In a nonmerit decision dated September 14, 2012, OWCP denied appellant’s
reconsideration request. It explained that he submitted no new medical evidence to refute the
termination of benefits and provided no new legal argument.

3

On appeal, appellant argues that there is a conflict of medical opinion with respect to his
right shoulder. He also argues that Dr. Heist mentioned only a lumbar degenerative disc and
nothing about his right shoulder and right wrist.2
LEGAL PRECEDENT -- ISSUE 1
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.3 Once OWCP accepts a claim,
it has the burden of proof to justify termination or modification of compensation benefits.4 It
may not terminate compensation without a positive demonstration by the weight of evidence that
entitlement to benefits has ceased.5
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a traumatic low back injury on December 7,
2007 when he slipped and fell at work. It accepted his claim for sprain of back, lumbar region.
It is therefore OWCP’s burden to establish by the weight of the medical opinion evidence that
appellant no longer suffers from this lumbar sprain.
OWCP did not accept that appellant’s other diagnosed low back conditions were related
to his December 2007 fall at work. For example, Dr. Ponnappan, the orthopedic surgeon
attending appellant’s low back condition, diagnosed L4-5 and L5-S1 stenosis with aggravation of
radiculopathy, right lower extremity. These are not accepted medical conditions, and OWCP
bears no burden of proof with respect to them. The only burden OWCP has with respect to
appellant’s low back is to establish that he no longer suffers from the accepted lumbar sprain.
When Dr. Ponnappan examined appellant in April 2010, he did not diagnose a lumbar
sprain. When Dr. Heist, the second opinion osteopath, examined appellant in November 2011,
he explained that the low back sprain sustained from the December 2007 fall at work had
resolved with no residuals. Appellant’s current complaints were related instead to his preexisting
degenerative disease of the lumbar spine. There were no signs on examination of gross muscular
weakness, atrophy or circulatory difficulty involving the lower extremities. There were no signs
of acute lumbar radiculopathy. Appellant’s restrictions were related not to a lumbar sprain in
2007 but to his preexisting lumbar degenerative disease. There is no medical opinion to the
contrary.
OWCP provided Dr. Heist with appellant’s medical record and a statement of accepted
facts so he could base his opinion on a proper medical and factual history. Dr. Heist’s
conclusion appears sound, rational and logical and is supported with sufficient medical rationale
2

OWCP accepted no right wrist condition.

3

5 U.S.C. § 8102(a).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.3
(July 1993).

4

that it is accorded the weight of the medical evidence. As the weight of the medical evidence
establishes that the accepted sprain of back, lumbar region, has resolved with no residuals, the
Board finds that OWCP has met its burden to justify the termination of compensation for this
medical condition. The Board will therefore affirm OWCP’s May 11, 2012 decision on the issue
of lumbar sprain.
OWCP also accepted appellant’s claim for sprain of shoulder and upper arm,
acromioclavicular, right. When Dr. Tucker, the orthopedic surgeon attending appellant’s right
shoulder condition, examined appellant in April 2010, he did not diagnose a right shoulder
sprain. When Dr. Heist examined appellant in November 2011, he explained that appellant had
no residuals of the accepted right shoulder sprain, which had since resolved. He clarified in
April 2012 that he did find some right shoulder restriction of motion, but he attributed this to
degenerative changes, as reported on the February 29, 2012 MRI scan. Dr. Heist added that
multiple orthopedic examinations reported no diagnosis of right shoulder sprain and there were
no physical findings from the time of the accident until the present.
For the reasons stated earlier, the Board finds that Dr. Heist’s opinion constitutes the
weight of the medical evidence on the issue of right shoulder sprain and establishes that the
accepted right shoulder sprain has resolved with no residuals. The Board finds that OWCP has
met its burden of justifying the termination of compensation for this medical condition. The
Board will therefore affirm OWCP’s May 11, 2012 decision on the issue of right shoulder sprain.
OWCP accepted appellant’s claim for more than lumbar and right shoulder sprains. It
expanded its acceptance to include tendinitis of the right shoulder. When Dr. Tucker examined
appellant in April 2010, he found a mildly positive Hawkins’ test maneuver and diagnosed right
shoulder chronic rotator cuff tendinosis. When Dr. Heist examined appellant in November 2011,
he diagnosed “preexisting degenerative disease of the lumbar spine and tendinitis right
shoulder.” In his discussion, he acknowledged that appellant sprained his right shoulder, but he
did not directly address the accepted tendinitis. Dr. Heist did state that all diagnostic tests were
negative for pathology.
In February 2012, however, Dr. Tucker again diagnosed right shoulder chronic rotator
cuff tendinosis. Having seen appellant for several years, he noted that appellant had always had
chronic pain in his right shoulder. Dr. Tucker added that an MRI scan of the right shoulder
documented appellant’s tendinosis.
The Board finds that OWCP has not met its burden to terminate compensation for the
accepted condition of tendinitis of the right shoulder. There appears to be a conflict between
Dr. Tucker, the attending orthopedic surgeon, and Dr. Heist, the second opinion osteopath,
concerning whether appellant continues to suffer from the accepted condition. Dr. Heist’s
observation that there were no physical findings on right shoulder examination from the time of
the accident until the present does not appear entirely consistent with Dr. Tucker’s April 22,
2010 report, which found a mildly positive Hawkins’ maneuver. Further, the March 10, 2008
MRI scan showed tendinosis of the supraspinatus. The February 29, 2012 MRI scan showed

5

findings consistent with mild rotator cuff tendinosis. Dr. Tucker’s February 14, 2012 report
continued to support the diagnosis of right shoulder chronic rotator cuff tendinosis.6
As a question still remains whether appellant continues to suffer from the accepted right
shoulder condition, the Board will reverse OWCP’s May 11, 2012 decision on the issue of
tendinitis of the right shoulder.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.7 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.8
A request for reconsideration must be received by OWCP within one year of the date of
OWCP decision for which review is sought.9 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or argument that meets at
least one of these standards. If reconsideration is granted, the case is reopened and the case is
reviewed on its merits. Where the request is timely but fails to meet at least one of these
standards, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.10
ANALYSIS -- ISSUE 2
OWCP received appellant’s reconsideration request on August 16, 2012, within one year
of the May 11, 2012 decision terminating his compensation. Appellant’s request is therefore
timely. The question for determination is whether this request meets at least one of the three
standards for obtaining a merit review of his case.

6

Neither Dr. Heist nor OWCP made clear the difference, if any, between tendinitis and tendinosis.

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606.

9

Id. at § 10.607(a).

10

Id. at § 10.608.

6

Appellant’s reconsideration request does not show that OWCP erroneously applied or
interpreted a specific point of law. He identified no specific point of law and did not show how
OWCP erroneously applied or interpreted it, nor does appellant’s reconsideration request
advance a relevant legal argument not previously considered by OWCP. Appellant offered no
argument at all.
Instead, appellant submitted additional evidence. The issue in the case is a medical one:
whether he continues to suffer residuals of the accepted medical conditions. The only evidence
appellant submitted that was relevant to this issue was Dr. Tucker’s April 19, 2012 attending
physician’s report, which supported a diagnosis of right shoulder tendinosis caused or aggravated
by the December 2007 employment injury. This information, however, is repetitious and
cumulative of the information contained in reports Dr. Tucker previously submitted and OWCP
previously considered. Evidence that repeats or duplicates evidence already in the record has no
evidentiary value and constitutes no basis for reopening a case.11
Because appellant’s reconsideration request does not meet at least one of the three
standards for obtaining a merit review of his case, the Board finds that OWCP properly denied
that request. The Board will therefore affirm OWCP’s September 14, 2012 decision.
CONCLUSION
The Board finds that OWCP has met its burden to justify the termination of compensation
for the accepted conditions of lumbar and right shoulder sprain. OWCP has not met its burden,
however, to justify the termination of compensation for the accepted condition of right shoulder
tendinitis. The Board further finds that it properly denied appellant’s reconsideration request.

11

Eugene F. Butler, 36 ECAB 393 (1984); Bruce E. Martin, 35 ECAB 1090 (1984).

7

ORDER
IT IS HEREBY ORDERED THAT the May 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed on the issues of lumbar and right shoulder sprain
but is reversed on the issue of right shoulder tendinitis. OWCP’s September 14, 2012 decision is
affirmed.
Issued: July 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

